Citation Nr: 1548967	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 
 
2.  Entitlement to an effective date earlier than April 3, 1995 for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:  Georgiana L. Yonuschot, Attorney


WITNESSES AT HEARING ON APPEAL

 Veteran and his brother


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1968. He served in Vietnam and was awarded the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from multiple rating decisions from the Department of Veterans Affairs (VA). 

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in January 2012; a transcript of the hearing has been associated with the claims file. 

The Veteran has been compensated as 100 percent disabled since June 8, 1992.  Thus, individual unemployability is not at issue in this case as the Veteran has been found unemployable for service-connected disabilities for more than twenty-three years.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in January 2011 and November 2013 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, degenerative disc disease and stenosis of the cervical spine is proximately due to or the result of service-connected disability.

2.  In an August 1995 rating decision, the RO granted service connection for PTSD, effective April 3, 1995; the Veteran did not appeal the effective date assigned in that decision.

3.  Clear and unmistakable error in the August 1995 rating action has not been claimed or demonstrated. 


CONCLUSIONS OF LAW

1.  Degenerative disc disease and stenosis of the cervical spine is secondary to service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  An effective date prior to April 3, 1995, for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the claim seeking service connection for cervical spine disability, the Board concludes that the VCAA does not preclude the Board from adjudicating the claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the fact the Board allows this benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2014), would serve no useful purpose.

As entitlement to an earlier effective date is the premise of the remaining issue on appeal, it is inherent in the claim that the Veteran had actual knowledge as to what evidence was needed to substantiate the appeal.  Moreover, there is no showing of any outstanding evidence or other deficiency such as to require additional assistance from VA and, in fact, this claim must be denied as a matter of law.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2015).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The regulation specifies that VA will not concede that a nonservice-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the nonservice-connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disability.  38 C.F.R. § 3.310 (2012).  

Service treatment records reveal that in August 1967, as a result of hostile fire in DaNang, the Veteran had a GSW that penetrated the right posterior thigh and buttock.  On September 1968 separation examination, a clinical evaluation of the "spine, other musculoskeletal" was normal. 

In a September 2007 treatment record Dr. M.B. related the cervical spine disability to the Veteran's nerve injury.  However, in May 2008, Dr. M.B. related the cervical spine disability to an altered gait from the service-connected bullet wound and then opined that the cervical spine disability was secondary to the service-connected injuries including the lumbar spine. 

The Veteran was afforded a VA examination in September 2008.  The examiner opined that the Veteran's current cervical spine degenerative disc disease was not likely caused by his lumbar spine degenerative disease or as a residual of a gunshot wound to the buttocks.  The examiner reported that he didn't see a correlation between the Veteran's lumbar and cervical problems. 

The Veteran was afforded an additional VA examination in October 2014.  The examiner, a Physician's Assistant, examined the Veteran and offered a thorough analysis of the etiology of the Veteran's degenerative arthritis of the cervical spine.  She did not consider the other diagnoses of the cervical spine to include degenerative disk disease and stenosis.  Dr. M.B. has submitted an additional opinion dated October 2015, indicating that the Veteran's cervical spine disability is due to the altered gait; a residual of the Veteran's in-service GSW and service-connected lumbar spine disability.  

The Board finds the VA examination reports more thorough and detailed than the opinions by Dr. M.B.  However, Dr. M.B. is a neurologist and the assistant chief of his department.  He also indicated treatment of the Veteran for several years, thus displaying familiarity with his history.  The VA examinations are by a physician and a physician's assistant.  The Veteran was wounded in the Republic of Viet Nam and is the recipient of a Purple Heart Medal.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether current cervical spine pathology is caused or aggravated by service-connected disability.  
 
Earlier Effective Date  

The Veteran has appealed the denial of an effective date earlier than April 3, 1995, for the grant of service connection for PTSD.  The Veteran contended during hearing testimony in January 2012  that he sought an earlier effective date for his grant of service connection for PTSD based on the fact that his PTSD originated with a gunshot wound in 1967.  The Veteran additionally indicated that he did not make a claim for service connection for PTSD until 1995.

The Board observes that the Veteran also stated that service connection for PTSD had been severed at some point in the past.  There is no indication of such in the record.  

The Veteran submitted a claim of service connection for PTSD that was received at the RO on April 3, 1995.  In a rating action dated August 1995, the RO granted service connection for PTSD, effective April 3, 1995.  The Veteran was informed of the decision and of the right to appeal.  However, he did not timely appeal the effective date assigned and that decision is final.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, either by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ('[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.');  Flash v. Brown, 8 Vet. App. 332, 340 (1995) ('When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.'); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).

Based on the above, the Veteran's challenge to the effective date for the grant of PTSD is barred as a matter of law.  See Rudd, supra (free-standing claim for earlier effective dates vitiates the rule of finality); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  The Veteran has not raised any contentions as to CUE in the August 1995 rating action that assigned the April 3, 1995 effective date for the grant of service connection for PTSD and the record does not reflect any reversible error.

For the above reasons, the claim of entitlement to an earlier effective date for the grant of service connection for PTSD must be denied.  




ORDER

Entitlement to service connection for degenerative disc disease and stenosis of the cervical spine is allowed.

Entitlement to an effective date earlier than April 3, 1995 for the grant of service connection for PTSD is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


